Exhibit 10.3

Employee Agreement

DEFERRED STOCK UNIT AWARD AGREEMENT
Tailored Brands, Inc.
2016 Long-Term Incentive Plan

This Deferred Stock Unit Award Agreement (this “Agreement”) is made by and
between Tailored Brands, Inc., a Texas corporation (the “Company”), and
_________________________________ (the “Employee”) effective as of __________
__, 20__ ( the “Grant Date”), pursuant to the Tailored Brands, Inc. 2016
Long-Term Incentive Plan (the “Plan”), a copy of which previously has been made
available to the Employee and the terms and provisions of which are incorporated
by reference herein.

Whereas, the Company desires to grant to the Employee the Deferred Stock Units
specified herein, subject to the terms and conditions of this Agreement; and

Whereas, the Employee desires to have the opportunity to receive from the
Company an award of Deferred Stock Units subject to the terms and conditions of
this Agreement;

Now, Therefore, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

1. Definitions.  For purposes of this Agreement, the following terms shall have
the meanings indicated:

(a) “Change in Control Plan” shall mean either (i) the Tailored Brands, Inc.
Senior Executive  Change in Control Severance Plan, adopted effective September
8, 2016, or (ii) the Tailored Brands, Inc. Vice President Change in Control
Severance Plan, amended and restated effective September 8, 2016.

(b) “Forfeiture Restrictions” shall mean the prohibitions and restrictions set
forth herein with respect to the sale or other disposition of the Deferred Stock
Units issued to the Employee hereunder and the obligation to forfeit and
surrender such Deferred Stock Units to the Company.

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

2. Grant of Deferred Stock Units.  Effective as of the Grant Date, the Company
hereby grants to the Employee ____________ Deferred Stock Units. In accepting
the award of Deferred Stock Units granted in this Agreement the Employee accepts
and agrees to be bound by all the terms and conditions of the Plan and this
Agreement.  The Company shall cause to be delivered to the Employee in
electronic or certificated form any shares of Stock that are to be issued under
the terms of this Agreement in exchange for Deferred Stock Units awarded hereby,
and such shares of Stock shall be transferable by the Employee as provided
herein (except to the

 

 



--------------------------------------------------------------------------------

 

Employee Agreement

extent that any proposed transfer would, in the opinion of counsel satisfactory
to the Company, constitute a violation of applicable securities law).

3. Deferred Stock Units Do Not Award Any Rights Of A Shareholder.  The Employee
shall not have the voting rights or any of the other rights, powers or
privileges of a holder of Stock with respect to the Deferred Stock Units that
are awarded hereby.  Only after a share of Stock is issued in exchange for a
Deferred Stock Unit will the Employee have all of the rights of a shareholder
with respect to such share of Stock issued in exchange for a Deferred Stock
Unit.

4. Dividend Equivalent Payments.

(a) If, on the date the Company pays a dividend in cash with respect to the
outstanding shares of Stock (a “Cash Dividend”), the Employee (i) is employed by
the Company or a subsidiary of the Company as a common law employee and
(ii) holds any Deferred Stock Units granted under this Agreement, then the
Company will credit to the Employee’s bookkeeping ledger account an amount equal
to the product of (x) the Deferred Stock Units awarded hereby that on the date
the Company pays such Cash Dividend have not been forfeited to the Company or
exchanged by the Company for shares of Stock and (y) the amount of the Cash
Dividend paid per share of Stock (the “Dividend Equivalents”).  Such Dividend
Equivalents will vest and become payable upon the same terms and at the same
time as the Deferred Stock Units to which they relate.  The Company shall pay to
the Employee, in cash, an amount equal to the accrued Dividend Equivalents with
respect to the Employee’s Deferred Stock Units, which payment shall be included
in the Employee’s regular payroll check for the period covering the date the
Forfeiture Restrictions applicable to that Deferred Stock Unit lapse or such
later date described in Section 6(c) and (d) of this Agreement, if applicable to
the Employee.  Dividend Equivalent payments will be subject to tax withholding
as further described in Section 9 below.

(b) If during the period the Employee holds any Deferred Stock Units granted
under this Agreement the Company pays a dividend in shares of Stock with respect
to the outstanding shares of Stock, then the Company will increase the Deferred
Stock Units awarded hereby that have not then been forfeited to or exchanged by
the Company for shares of Stock by an amount equal to the product of (i) the
Deferred Stock Units awarded hereby that have not been forfeited to the Company
or exchanged by the Company for shares of Stock and (ii) the number of shares of
Stock paid by the Company per share of Stock (collectively, the “Stock Dividend
Deferred Stock Units”).  Each Stock Dividend Deferred Stock Unit will be subject
to same Forfeiture Restrictions and other restrictions, limitations and
conditions applicable to the Deferred Stock Unit for which such Stock Dividend
Deferred Stock Unit was awarded and will be exchanged for shares of Stock at the
same time and on the same basis as such Deferred Stock Unit.

5. Transfer Restrictions.  The Deferred Stock Units granted hereby may not be
sold, assigned, pledged, exchanged, hypothecated or otherwise transferred,
encumbered or disposed of (other than by will or the applicable laws of descent
and distribution).  Any such attempted sale, assignment, pledge, exchange,
hypothecation, transfer, encumbrance or disposition in violation of this
Agreement shall be void and the Company shall not be bound thereby.  Further,
any shares of Stock issued to the Employee in exchange for Deferred Stock Units
awarded hereby



-2-

--------------------------------------------------------------------------------

 

Employee Agreement

may not be sold or otherwise disposed of in any manner that would constitute a
violation of any applicable securities laws.  The Employee also agrees that the
Company may (a) refuse to cause the transfer of any such shares of Stock to be
registered on the applicable stock transfer records of the Company if such
proposed transfer would, in the opinion of counsel satisfactory to the Company,
constitute a violation of any applicable securities law and (b) give related
instructions to the transfer agent, if any, to stop registration of the transfer
of such shares of Stock.  The shares of Stock that may be issued under the Plan
are registered with the Securities and Exchange Commission under a Registration
Statement on Form S-8.  A Prospectus describing the Plan and the shares of Stock
is available from the Company.

6. Vesting and Payment.

(a) Upon the lapse of the Forfeiture Restrictions applicable to a Deferred Stock
Unit that is awarded hereby the Company shall issue to the Employee one share of
Stock in exchange for such Deferred Stock Unit and pay the Dividend Equivalents
as provided in Section 4(a), and thereafter the Employee shall have no further
rights with respect to such Deferred Stock Unit.

(b) The Deferred Stock Units that are granted hereby shall be subject to the
Forfeiture Restrictions.  Except as otherwise provided in Section 6(c) of this
Agreement, the Forfeiture Restrictions shall lapse as to the Deferred Stock
Units that are awarded hereby in accordance with the following schedule,
provided that the Employee’s employment with the Company and its subsidiaries
has not terminated prior to the applicable lapse date:

 

 

Lapse Date

Number of Deferred Stock Units
as to Which Forfeiture Restrictions Lapse

 

 

The Employee shall have no vested interest in the Deferred Stock Units credited
to his or her bookkeeping ledger account except as set forth in this Section 6.

(c) If the Employee’s employment with the Company and all of its subsidiaries
terminates prior to the lapse date for any reason other than the death or
Disability of the Employee, the Forfeiture Restrictions then applicable to the
Deferred Stock Units shall not lapse and the number of Deferred Stock Units then
subject to the Forfeiture Restrictions shall be forfeited to the Company on the
date the Employee’s employment terminates.  Notwithstanding any other provision
of this Agreement to the contrary, if the Employee dies or incurs a Disability
before the lapse date and while in the active employ of the Company and/or one
or more of its subsidiaries, all remaining Forfeiture Restrictions shall
immediately lapse on the date of the termination of the Employee’s employment
due to death or Disability. 

7. Capital Adjustments and Reorganizations.  The existence of the Deferred Stock
Units shall not affect in any way the right or power of the Company or any
company the stock of



-3-

--------------------------------------------------------------------------------

 

Employee Agreement

which is awarded pursuant to this Agreement to make or authorize any adjustment,
recapitalization, reorganization or other change in its capital structure or its
business, engage in any merger or consolidation, issue any debt or equity
securities, dissolve or liquidate, or sell, lease, exchange or otherwise dispose
of all or any part of its assets or business, or engage in any other corporate
act or proceeding.

8. No Fractional Shares.  All provisions of this Agreement concern whole shares
of Stock.  If the application of any provision hereunder would yield a
fractional share of Stock, such fractional share of Stock shall be rounded down
to the next whole share of Stock if it is less than 0.5 and rounded up to the
next whole share of Stock if it is 0.5 or more.

9. Tax Withholding.  To the extent that the receipt of the Deferred Stock Units,
any payment in cash or shares of Stock or the lapse of any Forfeiture
Restrictions results in income to the Employee for federal, state or local
income, employment or other tax purposes with respect to which the Company or
any Affiliate has a withholding obligation, the Employee shall deliver to the
Company at the time of such receipt, payment or lapse, as the case may be, such
amount of money as the Company or any Affiliate Employee may require to meet its
obligation under applicable tax laws or regulations, and, if the Employee fails
to do so, the Company is authorized to withhold from the shares of Stock issued
in exchange for the Deferred Stock Units, any payment in cash or shares of Stock
under this Agreement or from any cash or stock remuneration then or thereafter
payable to the Employee in any capacity any tax required to be withheld by
reason of such resulting income, including (without limitation) shares of Stock
sufficient to satisfy the withholding obligation based on the Fair Market Value
of the Stock on the date that the withholding obligation arises.

10. Nontransferability.  This Agreement is not transferable by the Employee
other than by will or by the laws of descent and distribution.

11. Employment Relationship.  For purposes of this Agreement, the Employee shall
be considered to be in the employment of the Company and its Affiliates as long
as the Employee has an employment relationship with the Company and its
Affiliates.  The Committee shall determine any questions as to whether and when
there has been a termination of such employment relationship, and the cause of
such termination, under the Plan and the Committee’s determination shall be
final and binding on all persons.

12. Not an Employment Agreement.  This Agreement is not an employment agreement,
and no provision of this Agreement shall be construed or interpreted to create
an employment relationship between the Employee and the Company or any
Affiliate, to guarantee the right to remain employed by the Company or any
Affiliate for any specified term or require the Company or any Affiliate to
employ the Employee for any period of time.

13. Legend.  The Employee consents to the placing on the certificate for any
shares of Stock issued under this Agreement in certificated form an appropriate
legend restricting resale or other transfer of such shares except in accordance
with the Securities Act of 1933, as amended, and all applicable rules
thereunder.



-4-

--------------------------------------------------------------------------------

 

Employee Agreement

14. Notices.  Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by facsimile, by certified or registered mail, return receipt
requested, or by courier or delivery service, addressed to the Company at the
then current address of the Company’s Principal Corporate Office, and to
the Employee at the Employee’s residential address indicated beneath the
Employee’s signature on the execution page of this Agreement, or at such other
address and number as a party shall have previously designated by written notice
given to the other party in the manner hereinabove set forth.  Notices shall be
deemed given when received, if sent by facsimile (confirmation of such receipt
by confirmed facsimile transmission being deemed receipt of communications sent
by facsimile); and when delivered (or upon the date of attempted delivery where
delivery is refused), if hand-delivered, sent by express courier or delivery
service, or sent by certified or registered mail, return receipt requested.

15. Amendment and Waiver.  Except as otherwise provided herein or in the Plan or
as necessary to implement the provisions of the Plan, this Agreement may be
amended, modified or superseded only by a  written instrument executed by the
Company and the Employee.  Only a written instrument executed and delivered by
the party waiving compliance hereof shall make any waiver of the terms or
conditions.  Any waiver granted by the Company shall be effective only if
executed and delivered by a duly authorized executive officer of the Company
other than the Employee.  The failure of any party at any time or times to
require performance of any provisions hereof shall in no manner effect the right
to enforce the same.  No waiver by any party of any term or condition, or the
breach of any term or condition contained in this Agreement, in one or more
instances, shall be construed as a continuing waiver of any such condition or
breach, a waiver of any other condition, or the breach of any other term or
condition.

16. Governing Law and Severability.  The validity, construction and performance
of this Agreement shall be governed by the laws of the State of Texas, excluding
any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Agreement to the substantive law of
another jurisdiction.  The invalidity of any provision of this Agreement shall
not affect any other provision of this Agreement, which shall remain in full
force and effect.  

17. Successors and Assigns.  Subject to the limitations which this Agreement
imposes upon the transferability of the Deferred Stock Units granted hereby and
any shares of Stock issued hereunder, this Agreement shall bind, be enforceable
by and inure to the benefit of the Company and its successors and assigns, and
to the Employee, the Employee’s permitted assigns, executors, administrators,
agents, legal and personal representatives.

18. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be an original for all purposes but all of which taken
together shall constitute but one and the same instrument.

19. Forfeiture for Cause.    Notwithstanding any other provision of this
Agreement, the Deferred Stock Units granted hereunder shall be subject to the
Forfeiture for Cause provisions contained in Section 4.7 of the Plan.



-5-

--------------------------------------------------------------------------------

 

Employee Agreement

20. Effect on Other Agreements.    The parties acknowledge and agree that, with
the exception of a Change in Control Plan or an employment agreement, if either
or both are applicable to the Employee, the provisions of this Agreement shall
supersede any and all other agreements and rights that the Employee has under
any agreements or arrangements between the Employee and the Company, whether in
writing or otherwise, with respect to the matters set forth herein.

In Witness Whereof, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Employee has executed this
Agreement, all effective as of the date first above written.

 

 

 

 

TAILORED BRANDS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

EMPLOYEE:

 

 

 

 

 

Name:

 

 

 

Address:

 

 

 

 

 

 

 

 

-6-

--------------------------------------------------------------------------------